 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN COX,                                       No. 2:18-cv-02110 MCE CKD (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    MARK T. ESPER,
15                       Defendant.
16

17          Plaintiff, a Texas resident proceeding pro se, commenced this action in October 2017.

18   (ECF No. 1.) In August 2018, the case was transferred to the Eastern District of California.

19   (ECF No. 17; ECF No. 19 at 3-7.) Two months later, plaintiff filed a First Amended Complaint

20   alleging discrimination and retaliation in the course of his employment with the U. S. Army.

21   (ECF No. 23 (“FAC”).) Defendant Esper is Secretary of the U. S. Army. (ECF Nos. 20 & 22.)

22          The FAC asserts claims under the Title VII of the Civil Rights Act of 1964 and the

23   Rehabilitation Act of 1973. (Id.) In Count Two, plaintiff asserts that defendant

24                  violated the Rehabilitation Act when Defendant refused to permit
                    Plaintiff to exercise his rights under the Federal Employees Family
25                  Friendly Leave Act (“Leave Act”) . . . when knowing Plaintiff was
                    under a Physician’s care for Depression but nevertheless refused to
26                  permit Plaintiff to take leave as the law allowed him and his treating
                    Physician ordered.
27

28   FAC, ¶ 37.
                                                       1
 1          On November 16, 2018, defendant filed a motion to dismiss the FAC in part, arguing for

 2   dismissal of the Rehabilitation Act claim due to lack of subject matter jurisdiction and,

 3   alternatively, for failure to state a claim. (ECF No. 28.) Briefly, defendant argues:

 4                  Though Count Two is alleged as a Rehabilitation Act claim, it is
                    actually a leave act claim alleging denial of Plaintiff’s leave under
 5                  the Federal Employees Family Friendly Leave Act (“FFLA”). The
                    Court lacks jurisdiction over Plaintiff’s claim because the
 6                  government has not waived its sovereign immunity for such a claim;
                    Plaintiff bears the burden of proving subject matter jurisdiction and
 7                  waiver of sovereign immunity. See Kokkonen v. Guardian Life Ins.
                    Co. of Am., 511 U.S. 375, 377 (1994).
 8

 9   (ECF No. 30 at 4 (some citations omitted).)
10          Plaintiff did not file an opposition or statement of non-opposition to the partial motion to
11   dismiss. However, defendant states in his reply that “Plaintiff served Defendant with his non-
12   opposition” to the motion. (ECF No. 30.) Defendant attaches a copy of the document, entitled
13   “Plaintiff’s Concurrance [sic] to Defendant’s Motion to Dismiss in Part” and bearing the case
14   number of this action. (ECF No. 30 at 4.) It states:
15                  Plaintiff offers no objection to Defendant’s motion to dismiss in part
                    Plaintiff’s First Amended Complaint. Plaintiff acknowledges the
16                  error in pleading his Rehabilitation Act Claim. Respectfully
                    submitted, [plaintiff’s name].
17

18   (ECF No. 30 at 4.) The document is dated December 19, 2018, and defendant filed and served it
19   two days later. (Id.) Plaintiff has not indicated by any subsequent filing that he, in fact, opposes
20   dismissal of this claim.
21          As the partial motion to dismiss is unopposed, the undersigned will dismiss the FAC as to
22   Count Two and give defendant sixty days to file an answer to the remaining claim.
23          Accordingly, it is hereby ordered that:
24          1.   Defendant’s motion to dismiss (ECF No. 28) is granted;
25          2. Count Two of the FAC is dismissed without prejudice;
26   ////
27   ////
28
                                                        2
 1           3. The February 6, 2019 hearing on the motion to dismiss is VACATED; and

 2           4. No later than sixty (60) days from the date of this order, defendant shall file an answer

 3               to the remaining claim.

 4   Dated: January 10, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11   2/cox2110.mtd

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
